Darrell Hickman, Justice. This is a suit challenging an apportionment plan for the Quorum Court Districts of Crittenden County, although the appellant, Thomas B. Goldsby, Jr., insists the case cannot be so treated. Goldsby, a former member of the Crittenden County Election Commission, contends that a plan for apportionment that was published varies significantly from the plan that was in fact agreed upon by the Commission. The appellees are the other members of the Commission. The trial court refused to grant mandamus sought by Goldsby to require the Commission to formally meet again and either adopt the plan Goldsby argues was originally agreed upon or at least legally adopt the plan that was filed and published. The trial judge granted the appellees’ motion for summary judgment, finding that Goldsby waited over thirty days after the plan was adopted and published before suit was filed. We affirm the court’s decision. No doubt Goldsby waited over thirty days after the plan was filed and published before he brought this suit — he concedes that. (The record indicates the plan published was also recorded in the county clerk’s office as required by Ark. Stat. Ann. § 17-3405 (Repl. 1980). There is no suggestion that was not done.) Ark. Stat. Ann. § 17-3406 (Repl. 1980), provides that any contest to an apportionment of the quorum court districts must be brought within thirty days following publication of the plan in a newspaper of general circulation. The plan was published in the Evening Times on February 4,1982. According to Goldsby he first learned of the published plan on March 25, 1982, and wrote the other commissioners. He filed this suit on May 3, 1982. Goldsby contends that this is not a challenge to the plan. He argues the three commissioners met several times and agreed February 2, 1982, on a plan that would not place any incumbent quorum court members in a district of another incumbent member. Later he said he learned the plan actually filed and published was not in fact what the commissioners agreed upon. He insists that his protest to that action is not a contest to the plan. We cannot agree. He does not contend the plan was not filed and published with the county court as required by statute. To seek to set aside a plan filed and published in accordance with statutorily approved procedures is a contest in the sense contemplated by Ark. Stat. Ann. § 17-3406, which imposes a thirty day time limit on such suits. Affirmed.